FILED
                             NOT FOR PUBLICATION                             JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AVTAR SINGH,                                     No. 07-73918

               Petitioner,                       Agency No. A072-404-211

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Avtar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez

v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if Singh

established a well-founded fear of persecution, the government established by a

preponderance of the evidence that Singh could reasonably relocate within India.

See 8 C.F.R. § 1208.13(b)(3)(ii); Sowe v. Mukasey, 538 F.3d 1281, 1287 (9th Cir.

2008) (“The presumption that an asylum applicant has a well-founded fear of

persecution can be rebutted . . . either by a showing that [t]he applicant could avoid

future persecution by relocating to another part of the applicant’s country of

nationality.”) (citation and internal quotation marks omitted). In addition,

substantial evidence also supports the BIA’s conclusion that Singh’s presumptive

well-founded fear was rebutted by changed circumstances in India because the

BIA’s analysis of the State Department report was sufficiently individualized and

its resolution of potentially contradictory statements in the report was rational. See

Gonzalez-Hernandez, 336 F.3d at 998-99. Accordingly, Singh’s asylum and

withholding of removal claims fail. Id. at 1001 n.5.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to demonstrate that it was more likely than not he would be tortured if




                                           2
returned to India. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004)

(denying CAT relief based on the possibility of internal relocation).

      PETITION FOR REVIEW DENIED.




                                          3